EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew B. Pinckney on September 7, 2022.
The application has been amended as follows: 

In the claims

1. (Currently Amended) An earpiece, comprising: 
an electro-acoustic transducer; 
a housing supporting the electro-acoustic transducer such that the housing and the electro-acoustic transducer together define a first acoustic volume and a second acoustic volume, the electro-acoustic transducer being arranged such that a first radiating surface of the transducer radiates acoustic energy into the first acoustic volume coupled to an outlet and such that a second radiating surface of the transducer radiates acoustic energy into the second acoustic volume, 
wherein at least a portion of the second acoustic volume is located between the first radiating surface and the outlet, 
wherein the first acoustic volume and the second acoustic volume are acoustically isolated within the housing, the earpiece further comprising: 
a rear port coupling the second acoustic volume with a space outside the housing; and
a front port coupling the first acoustic volume with a space outside the housing, wherein the front port is distinct from the outlet,
wherein the front port and the rear port are acoustically coupled into a combined exit volume, wherein the combined exit volume is the only acoustic connection between the first acoustic volume and the second acoustic volume.

8. (Canceled). 

10. (Canceled).

18. (Currently Amended) The earpiece of claim 1, wherein the first acoustic volume and the second acoustic volume are 

27. (Canceled).

28. (Canceled).

29. (Canceled).

30. (New) An earpiece, comprising: 
an electro-acoustic transducer; 
a housing supporting the electro-acoustic transducer such that the housing and the electro-acoustic transducer together define a first acoustic volume and a second acoustic volume, the electro-acoustic transducer being arranged such that a first radiating surface of the transducer radiates acoustic energy into the first acoustic volume coupled to an outlet and such that a second radiating surface of the transducer radiates acoustic energy into the second acoustic volume, 
wherein at least a portion of the second acoustic volume is located between the first radiating surface and the outlet, and
wherein the first acoustic volume and the second acoustic volume are acoustically isolated in the housing and separated by a wall, wherein at least a portion of the wall is located between the first radiating surface and the outlet, the earpiece further comprising a microphone in the portion of the wall located between the first radiating surface and the outlet, wherein the microphone detects acoustic signals from the first acoustic volume.

31. (New) An in-ear audio device comprising the earpiece of claim 30. 

32. (New) An earpiece, comprising: 
an electro-acoustic transducer; 
a housing supporting the electro-acoustic transducer such that the housing and the electro-acoustic transducer together define a first acoustic volume and a second acoustic volume, the electro-acoustic transducer being arranged such that a first radiating surface of the transducer radiates acoustic energy into the first acoustic volume coupled to an outlet and such that a second radiating surface of the transducer radiates acoustic energy into the second acoustic volume, 
wherein at least a portion of the second acoustic volume is located between the first radiating surface and the outlet, 
wherein the second acoustic volume comprises at least three acoustically coupled sub-volumes, comprising: 
a first sub-volume having a first volume; 
a second sub-volume having a second volume; and
a third sub-volume having a third volume, 
wherein the second sub-volume is smaller than each of the first sub-volume and the third sub-volume and acts as a port between the first sub-volume and the third sub-volume, and
wherein the port introduces an effective peak in a mechanical admittance of the transducer.

33. (New) An earpiece, comprising: 
an electro-acoustic transducer; 
a housing supporting the electro-acoustic transducer such that the housing and the electro-acoustic transducer together define a first acoustic volume and a second acoustic volume, the electro-acoustic transducer being arranged such that a first radiating surface of the transducer radiates acoustic energy into the first acoustic volume coupled to an outlet and such that a second radiating surface of the transducer radiates acoustic energy into the second acoustic volume, 
wherein at least a portion of the second acoustic volume is located between the first radiating surface and the outlet, 
wherein the second acoustic volume comprises at least three acoustically coupled sub-volumes, comprising: 
a first sub-volume having a first volume; 
a second sub-volume having a second volume; and
a third sub-volume having a third volume, 
wherein the second sub-volume acts as a waveguide that acoustically couples the first sub-volume and the third sub-volume, and
wherein the waveguide introduces an effective peak in a mechanical admittance of the transducer.


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652